Citation Nr: 1028743	
Decision Date: 07/30/10    Archive Date: 08/10/10

DOCKET NO.  06-32 393	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for a chronic disability 
causing the loss of feeling in both lower extremities.  

2.  Entitlement to an increased rating for bilateral pes planus 
with bunions, postoperative right bunionectomy, currently rated 
as 10 percent disabling.  

3.  Entitlement to an increased rating for service-connected 
lumbar strain disability, currently rated as 10 percent 
disabling.

4.  Entitlement to an increased rating for service-connected 
cervical strain disability, currently rated as 10 percent 
disabling.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Van Stewart


INTRODUCTION

The veteran had active military service from October 1989 to 
March 1996. 

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of an August 2004 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  

These issues were remanded by the Board in November 2009 to the 
agency of original jurisdiction (AOJ) in order to afford the 
Veteran with additional examinations.  The Board's remand orders 
having been complied with, the case is once again properly before 
the Board for appellate review.  The Board notes that, on remand, 
there was another issue on appeal, entitlement to service 
connection for a chronic disability of the skin.  The Veteran 
subsequently was awarded service connection for that disability.  
Since award of service connection constitutes a complete grant of 
the benefit sought in that claim, the skin disability issue is no 
longer on appeal.  


FINDINGS OF FACT

1.  The Veteran does not have a chronic disability causing the 
loss of feeling in both lower extremities that is related to his 
military service.  

2.  The veteran's bilateral pes planus with bunions is evidenced 
by stable mild pes planus with normal Achilles tendon alignment 
bilaterally. 

3.  The veteran's lumbar strain disability evidenced by flexion 
to 70 degrees, with no lumbar radiculopathy.  

4.  The veteran's cervical strain disability is evidenced by 
flexion to 45 degrees, with no cervical radiculopathy.    


CONCLUSIONS OF LAW

1.  The veteran does not have a chronic disability causing the 
loss of feeling in both lower extremities that is the result of 
disease or injury incurred in or aggravated during active 
military service.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.303, 3.304 (2009). 

2.  The criteria for an increased rating for the Veteran's 
bilateral pes planus with bunions have not been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.71a, Diagnostic Code 
5276 (2009).  

3.  The criteria for an increased rating for the veteran's lumbar 
strain disability have not been met.  38 U.S.C.A. § 1155; 38 
C.F.R. §  4.71a, Diagnostic Code 5237 (2009).

4.  The criteria for an increased rating for the veteran's 
cervical strain disability have not been met.  38 U.S.C.A. 
§ 1155; 38 C.F.R. §  4.71a, Diagnostic Code 5237.  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's 
duty to notify and assist claimants in substantiating a claim for 
VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 
(West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2009).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his 
representative of any information, and any medical or lay 
evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The VCAA notice must inform 
the claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  VCAA notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  But see Mayfield v. Nicholson, 19 Vet. App. 103, 128 
(2005) (Mayfield I), rev'd on other grounds, Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (when VCAA notice 
follows the initial unfavorable AOJ decision, subsequent RO 
actions may "essentially cure[] the error in the timing of 
notice").

The Board notes that the Veteran was initially apprised of VA's 
duties to both notify and assist in correspondence dated in 
October 2003, nearly a year before the AOJ's decisions regarding 
these claims; additional notification was made in November 2006.  
(Although the complete notice required by the VCAA was not 
provided until after the RO adjudicated the appellant's claims, 
any timing errors have been cured by the RO's subsequent actions.  
Id.)

Specifically regarding VA's duty to notify, the notifications to 
the Veteran apprised him of what the evidence must show to 
establish entitlement to the benefits sought, what evidence 
and/or information was already in the RO's possession, what 
additional evidence and/or information was needed from the 
Veteran, what evidence VA was responsible for getting, and what 
information VA would assist in obtaining on the Veteran's behalf.  

The Veteran was apprised of the criteria for assigning disability 
ratings and for award of an effective date.  See Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  The RO also provided a 
Statement of the Case (SOC) and supplemental statement of the 
case (SSOC) reporting the results of its reviews of the issues on 
appeal and the text of the relevant portions of the VA 
regulations.  

Regarding VA's duty to assist, the RO obtained the Veteran's 
service treatment record (STR) file and post-service medical 
records, and secured examinations in furtherance of his claims.  
VA has no duty to inform or assist that was unmet. 

II.  Service Connection

The Veteran suffered injuries to his spine and left knee in a 
motor vehicle accident while serving on active duty.  The 
contemporaneous medical evidence documented cervical, lumbar, and 
thoracic strains.  There are no reports of any neurological 
manifestations.  The report of his separation examination 
reported only mild to moderate degenerative arthritis of the left 
knee; no mention was made of any neurological complaints.  The 
Veteran is currently service-connected for cervical and lumbar 
spine disabilities.  

The Veteran contends that he has a chronic disability causing the 
loss of feeling in both lower extremities that he contends is 
related to his military service either directly or as secondary 
to his service-connected spine disability.  At an August 2009 
hearing before the undersigned Veterans Law Judge, the Veteran 
testified that he sometimes has an itching burning sensation in 
the lower leg, and that when he scratches he doesn't feel it.  He 
testified that he had been given a probable diagnosis in 2006 of 
complex regional pain syndrome that a VA neurologist had not 
linked to his military service.  

On remand, the Veteran was afforded an extensive examination in 
March 2010 related to the captioned claims.  As regards 
neurological symptomatology, the examiner noted that she had 
reviewed the Veteran's VA medical records, including earlier 
spine examinations performed in 2004 and 2005, and found no 
documentation of any lumbar or cervical radiculopathy.  The 
Veteran told this examiner that he believed that his back pain is 
caused by a "disk that is messed up."  After review of the 
Veteran's medical records, taking the Veteran's history, and 
examining the Veteran, the examiner reported that the Veteran's 
motor strength and reflexes were normal in both legs, that there 
were no identified sensory deficits, and that peripheral nerves 
were normal in both legs.  The examiner diagnosed no cervical or 
lumbar radiculopathy.  

Service connection may be granted for disability resulting from 
disease or injury incurred or aggravated during active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303.  Service connection may also be granted for any injury or 
disease diagnosed after service, when all the evidence, including 
that pertinent to service, establishes that the disease or injury 
was incurred in service.  38 C.F.R. § 3.303(d).  Generally, 
service connection requires (1) medical evidence of a current 
disability, (2) medical evidence, or in certain circumstances lay 
testimony, of in-service incurrence or aggravation of an injury 
or disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury.  See 
Caluza v. Brown, 7 Vet. App. 498 (1995).  

It is not enough that an injury or disease occurred in service; 
there must be chronic disability resulting from that injury or 
disease.  If there is no showing of a resulting chronic condition 
during service, then a showing of continuity of symptomatology 
after service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b).

Further, disability that is proximately due to or the result of a 
service-connected disease or injury is considered service-
connected, and when thus established, this secondary condition is 
considered a part of the original condition.  38 C.F.R. 
§ 3.310(a).  

Here, there is evidence of in-service injury to the Veteran's 
spine described as cervical, lumbar, and thoracic strain related 
to an in-service motor vehicle accident.  However, on examination 
in March 2010, there was no finding of any neurological 
abnormalities.  The examiner determined that there was no 
documentation of any lumbar or cervical radiculopathy in the 
reports of two earlier VA examinations.  The Board's review of 
the record confirms this finding by the  examiner.  The Board's 
remand orders were to examine the Veteran and, if a current loss 
of feeling is present in the lower extremities, the examiner was 
to provide a medical nexus opinion as to whether the current 
disability is etiologically related to the Veteran's active duty 
service or to any of his currently service-connected 
disabilities.  On examination the examiner reported no evidence 
of a current neurological abnormality, and therefore provided no 
nexus opinion.  

Thus, the Board finds that, while the Veteran did suffer an in-
service spine injury, and that he has complained of an itching 
burning sensation in the lower leg that he doesn't feel when he 
scratches, there is no credible medical evidence of a nexus 
between the subjective complaint and either his military service 
or a service-connected disability.  

The Board acknowledges the Veteran's contention that he has a 
current neurological manifestation related to his service-
connected spine disability(ies).  However, there is no evidence 
of record showing that the Veteran has the specialized medical 
education, training, and experience necessary to render competent 
medical opinion as to either the diagnosis or etiology of this 
claimed disability.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992); 38 C.F.R. § 3.159(a)(1) (2009).  Consequently, the 
Veteran's own assertions as to the etiology of his claimed 
neurological disability of the lower extremities have no 
probative value.

The Board has considered the benefit-of-the-doubt doctrine, but 
finds that the record does not provide even an approximate 
balance of negative and positive evidence on the merits.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  Therefore, on the basis of the above 
analysis, and after consideration of all the evidence, the Board 
finds that the preponderance of the evidence is against this 
service connection claim.  The Veteran does not have a lower 
extremity neurologic disability that is traceable to disease or 
injury incurred in or aggravated during active military service, 
or that is related to a service-connected disability.  

III.  Increased Ratings

The Veteran is service-connected for bilateral pes planus (flat 
feet), for a lumbar strain, and for a cervical strain, each of 
which is rated as 10 percent disabling.  He contends that each 
disability warrants a higher rating.  

Disability ratings are determined by the application of a 
schedule of ratings, which is based on the average impairment of 
earning capacity.  Individual disabilities are assigned separate 
diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where 
entitlement to compensation has already been established and an 
increase in the assigned evaluation is at issue, it is the 
present level of disability that is of primary concern.  
Francisco v. Brown, 7. Vet. App. 55, 58 (1994).  Although the 
recorded history of a particular disability should be reviewed in 
order to make an accurate assessment under the applicable 
criteria, the regulations do not give past medical reports 
precedence over current findings.  Id.  The United States Court 
of Appeals for Veterans Claims (Court) has also found that staged 
ratings are appropriate for an increased-rating claim when the 
factual findings show distinct time periods where a service-
connected disability exhibits symptoms that would warrant 
different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2008).  
Here, as will be seen, the Board has found no medical evidence of 
record that would warrant a staged rating for any of these 
increased rating claims.  

In determining the degree of limitation of motion, several 
regulatory provisions are taken into consideration:  the 
provisions of 38 C.F.R. § 4.40 concerning lack of normal 
endurance, functional loss due to pain, and pain on use and 
during flare-ups; the provisions of 38 C.F.R. § 4.45 concerning 
weakened movement, excess fatigability, and incoordination; and 
the provisions of 38 C.F.R. § 4.10 concerning the effects of the 
disability on the veteran's ordinary activity.  See DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  The evaluation of the same 
disability under various diagnoses is to be avoided.  38 C.F.R. § 
4.14 (2007).  Here, as will be shown in the summaries of 
pertinent examination reports, these regulatory provisions were 
taken into account in assessing the range of motion of the 
veteran's spine disabilities.  

A.  Pes planus

The Veteran has undergone three VA examinations related to his 
pes planus claim.  The report of a May 2004 examination noted 
that the Veteran reported pain rated at three on a scale of 10 
(3/10) bilaterally on the soles of the feet, with weakness, 
swelling, heat, redness, fatigability, and lack of endurance.  He 
reported flare-ups about twice a week.  He reported having tried 
inserts for his shoes, but that they did not work.  He reported 
that, with a flare-up, it was difficult to sit at work, but that 
there were no effects on his activities of daily living.  

On examination, range of motion was measured and found to be 
normal.  There was no foot swelling, tenderness, erythema, or 
increased warmth, and there was no pain on motion of the foot in 
any plain.  Range of motion was not additionally limited by pain, 
fatigue, weakness, or lack of endurance following repetitive use.  
Gait was reported to be normal.  As regards the Veteran's flat 
feet specifically, the examiner reported that the Achilles tendon 
alignment was normal, and that there was no pain on manipulation 
of the Achilles tendon.  

Another examination, given in August 2005, reported the Veteran's 
complaints as pain in both feet all the time, and that his feet 
sometimes tingled.  On examination, both feet appeared normal, 
and passive range of motion was normal in both feet.  There was 
pain with active inversion of both feet, and there was pain on 
palpation over both heels.  There was no additional limitation 
with repetitive motion, and no instability.  

The Veteran's most recent foot examination, given in March 2010, 
revealed that the Veteran takes no medications for his pes 
planus, and that he has limitations on standing and walking, but 
that those are caused by his right knee disability.  Palpation 
was normal bilaterally, eversion and inversion were normal 
bilaterally, with no pain.  Achilles tendon alignment was normal 
bilaterally.  

Pes planus is rated utilizing Diagnostic Code 5276 (flatfoot, 
acquired).  38 C.F.R. § 4.71a.  Under Diagnostic Code 5276, a 
non-compensable (zero percent) rating is for application when 
there are is mild disability relieved by built-up shoe or arch 
support.  A 10 percent rating is for application when there is 
moderate disability evidenced by weight-bearing line over or 
medial to the great toe, inward bowing of the tendo achillis, 
pain on manipulation and use of the feet, either bilaterally or 
unilaterally.  A 30 percent rating is for application when there 
is severe bilateral (or 20 percent for severe unilateral) 
disability manifested by objective evidence of marked deformity 
such as pronation or abduction, pain on manipulation and use 
accentuated, indication of swelling on use, and characteristic 
callosities.  

Here, as the evidence summarized above shows, the Veteran's 
bilateral pes planus does not warrant a higher, 20 percent, 
rating because none of the criteria for that or the even higher, 
30 percent, rating are met.  There is no objective evidence of 
marked deformity, pain on manipulation and use that is 
accentuated, indication of swelling on use, or of characteristic 
callosities.  There being no credible evidence that the Veteran's 
bilateral pes planus disability warrants a higher rating, the 
claim must be denied.  

B.  Spine

The Veteran's cervical and lumbar spine are each currently rated 
as 10 percent disabling.  He has been examined three times in 
connection with these increased rating claims, which were 
received on September 30, 2003.  A May 2004 spine examination 
noted that the Veteran reported that his cervical pain began in 
2002.  The pain was characterized as a sharp pain lasting from 
five to 10 minutes that was assessed as being a 6/10.  He 
reportedly used over-the-counter pain medication less than twice 
a week.  There were no reported periods of flare-ups, and no 
neurological symptoms.  He did report having erectile 
dysfunction, but this was not attributed by the examiner to 
either spine disability.  He reported to have been in a motor 
vehicle accident in 1994, but reported that his neck was not hurt 
in that accident.  The Veteran reported no problems with his neck 
as regards mobility or occupation.  He reported some pain on 
turning his neck, but reported no difficulty with driving.  

As regards the lumbar spine, this examiner was told by the 
Veteran that he experienced pain the radiated down the back of 
the leg with numbness in the front part of the lower legs.  It 
was reportedly a sharp pain lasting 30 minutes, and was assessed 
as being 3/10 in intensity.  There were reported periods of 
flare-ups lasting 10-20 minutes, two to three times per week.  
Precipitating factors were sitting a lot or driving a lot.  
Additional limitation of motion or functional impairment during 
flare-up was reported as difficulty in walking, and inability to 
sit up straight.  There were no reported periods of flare-ups, 
and no neurological symptoms.  

Examination revealed that range of motion of the cervical and 
lumbar spine was normal in all regards, and there was no reported 
pain on movement.  The range of motion was not limited by pain, 
fatigue, weakness, or lack of endurance following repetitive use 
or during flare-ups.  There was no evidence of painful motion, 
spasm, weakness, or tenderness.  There were no postural 
abnormalities.  Cranial nerves II-XII were intact, and there were 
no focal deficits.  Sensory examination to light touch was 
normal.  Strength in upper and lower extremities was 5/5 
bilaterally; reflexes were 2+.  The Veteran reported no symptoms 
of numbness in any extremity.  

The Veteran was examined again in August 2005 with very similar 
results.  Range of motion of both the cervical and lumbar spine 
was normal, except that movement was accompanied with pain, 
though it was not indicated that pain was a limiting factor.  
There was no additional limitation with repetitive motion, and 
neurological examination was normal.  

The Veteran's most recent examination was in March 2010.  The 
Veteran complained of low back and neck pain, which he treated 
with pain medication and use of a TENS unit daily.  There were no 
reported flair-ups since his last examinations, and no reported 
incapacitating episodes.  He reported that he had to change 
position after sitting for 20 minutes because of pain in the low 
back.  Any limitations related to standing and walking were said 
by the examiner to be a result of a recent knee surgery, not 
because of his lumbar spine disability.  His neck pain required 
that he stop for a break after driving for more than 30 minutes.  
At night he uses pillows to support his neck; neck pain disrupts 
his sleep.  He reportedly used no braces or assistive devices for 
either spine disability.  

Range of motion exercises revealed that the Veteran could flex 
his thoracolumbar spine to 70 degrees, with pain beginning at 50 
degrees.  He could extend to 15 degrees with pain throughout.  
Lateral flexion was to 30 degrees to the left and right, with 
pain from 20 to 30 to the left, and 15 to 30 to the right.  He 
could rotate to 30 degrees left and right, with pain in the 
tailbone at the extremes.  There were no reported additional 
limitations.  Motor strength and reflexes were normal in both 
legs.  There were no sensory deficits, and peripheral nerves were 
normal in both legs.  

Range of motion exercises in the cervical spine found that 
flexion was to 45 degrees, with pain beginning at 30 degrees.  
Extension was to 45 degrees with pain beginning at 35 degrees.  
Lateral flexion was to 45 degrees bilaterally with pain at the 
extremes.  Rotation was to 80 degrees bilaterally, with pain 
beginning at 60 degrees on the left, and 70 degrees on the right.  
Motor strength in both arms was normal, as were reflexes and 
peripheral nerves.  There were no identified sensory deficits.  

The examiner's diagnoses were chronic cervical and lumbar strain, 
both due to aging, with no cervical or lumbar radiculopathy seen.  

Disabilities of the spine are evaluated utilizing a General 
Rating Formula for Diseases and Injuries of the Spine.  38 C.F.R. 
§ 4.71a.  The General Rating Formula is for use with or without 
symptoms such as pain (whether or not it radiates), stiffness, or 
aching in the aria of the spine affected by residuals of injury 
or disease.  A note calls for evaluation of any associated 
objective neurologic abnormalities, including, but not limited 
to, bowel or bladder impairment, separately, under an appropriate 
diagnostic code.  

Under the General Rating Formula, a 10 percent evaluation is for 
application with forward flexion of the thoracolumbar spine 
greater than 60 degrees but not greater than 85 degrees; or, 
forward flexion of the cervical spine greater than 30 degrees but 
not greater than 40 degrees; or, combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not greater than 
235 degrees; or combined range of motion of the cervical spine 
greater than 170 degrees but not greater than 335 degrees; or, 
muscle spasm, guarding, or localized tenderness not resulting in 
abnormal gait or abnormal spinal contour; or vertebral body 
fracture with loss of 50 percent or more of the height.  

A 20 percent evaluation is for application with forward flexion 
of the thoracolumbar spine greater than 30 degrees but not 
greater than 60 degrees; or forward flexion of the cervical spine 
greater than 15 degrees but not greater than 30 degrees; or, the 
combined range of motion of the thoracolumbar spine not greater 
than 120 degrees; or, the combined range of motion of the 
cervical spine not greater than 170 degrees; or muscle spasm or 
guarding severe enough to result in abnormal gait or abnormal 
spinal contour such as scoliosis, reversed lordosis, or abnormal 
kyphosis.  

A 30 percent evaluation under the new criteria is for application 
when forward flexion of the cervical spine is 15 degrees or less; 
or where there is favorable ankylosis of the entire cervical 
spine.  

A 40 percent evaluation is for application when there is 
unfavorable ankylosis of the entire cervical spine, or forward 
flexion of the thoracolumbar spine of 30 degrees or less, or 
favorable ankylosis of the entire thoracolumbar spine.  A 50 
percent evaluation is for application when there is unfavorable 
ankylosis of the entire thoracolumbar spine.  A 100 percent 
evaluation is for application when there is unfavorable ankylosis 
of the entire spine.  

Here, the Board finds that the Veteran's cervical spine 
disability warrants a rating no higher than the currently 
assigned 10 percent.  A higher, 20 percent, rating would require 
a showing that cervical flexion was limited to 30 degrees or 
less, or a combined range of motion of the cervical spine of not 
greater than 170 degrees, neither on of which is shown by the 
evidence.  All three examinations showed that flexion was to 45 
degrees, which is normal for VA rating purposes.  38 C.F.R. 
§ 4.71a, Plate V.  The combined range of motion of the cervical 
spine was never shown to be worse than 215 degrees, and even that 
was on the August 2005 examination, which did not even report a 
range of motion figure for extension.  While the most recent 
examination noted that the Veteran experienced pain beyond 30 
degrees, that pain did not equate to a functional loss due to 
pain as anticipated by 38 C.F.R. § 4.40.  As noted above, the 
General Rating Formula calls for evaluation of range of motion 
without regard to whether or not there are symptoms such as pain.  
In short, the deciding factor is whether or not pain actually 
limits the range of motion, thereby causing functional loss.  
Here, the only range of motion actually shown to be limited by 
pain was on the most recent examination, where thoracolumbar 
spine flexion was limited by pain to 70 degrees, and extension 
was limited by pain to 15 degrees.  Finally, as regards the 
cervical spine, there is no evidence of muscle spasm or guarding 
severe enough to result in abnormal gait or abnormal spinal 
contour.  The Veteran's abnormal gait has been attributed to his 
knee disability.  

Turning to the Veteran's lumbar spine disability, the Board finds 
that a rating higher than the currently assigned 10 percent is 
not warranted.  In order to warrant a higher, 20 percent, rating, 
it would have to be demonstrated that forward flexion of the 
thoracolumbar spine is not greater than 60 degrees, or that the 
combined range of motion of the thoracolumbar spine is not 
greater than 120 degrees, neither of which is shown by the 
evidence.  The two earliest examinations showed that flexion of 
the thoracolumbar spine was to 90 degrees, which is normal for VA 
rating purposes.  The most recent examination found that flexion 
was to 70 degrees.  The combined range of motion of the 
thoracolumbar spine was never shown to be worse than 210 degrees, 
and that, again, was on the August 2005 examination, which did 
not report a range of motion figure for extension.  As was the 
case with the cervical spine, there is no evidence of muscle 
spasm or guarding severe enough to result in abnormal gait or 
abnormal spinal contour.  

As noted above, a note associated with the General Rating Formula 
calls for evaluation of any associated objective neurologic 
abnormalities, including, but not limited to, bowel or bladder 
impairment, separately, under an appropriate diagnostic code.  
Here, there were no objective neurologic abnormalities found on 
examination.  

In sum, taking into account all of the evidence of record, the 
Board finds that the Veteran's disability picture more nearly 
approximates the criteria required for presently assigned 10 
percent rating for each of these three disabilities, and that a 
higher rating is not warranted.  

The rating schedule is intended to compensate for average 
impairments in earning capacity resulting from service-connected 
disability in civil occupations.  38 U.S.C.A. § 1155, 38 C.F.R. § 
3.321(b).  "Generally, the degrees of disability specified [in 
the rating schedule] are considered adequate to compensate for 
considerable loss of working time from exacerbations or illnesses 
proportionate to the severity of the several grades of 
disability."  38 C.F.R. § 4.1.  

To accord justice to the exceptional case where the schedular 
evaluations are found to be inadequate, the Under Secretary for 
Benefits, or the Director, Compensation and Pension Service, upon 
field station submission, is authorized to approve an extra-
schedular evaluation commensurate with the average earning 
capacity impairment due exclusively to the service-connected 
disability or disabilities.  38 C.F.R. § 3.321(b).  The Board 
finds, however, that the evidence does not show an exceptional or 
unusual disability picture as would render impractical the 
application of the regular schedular rating standards.  Id.  The 
current evidence of record does not demonstrate that these 
service-connected disabilities have resulted in frequent periods 
of hospitalization or in marked interference with employment due 
exclusively to the veteran's service-connected disability.  Id.  

It is undisputed that the veteran's pes planus and spine 
disabilities may have an adverse effect on employment, but it 
bears emphasis that the schedular rating criteria are designed to 
take such factors into account.  In a recent decision, the Court 
cited with approval an opinion by the VA General Council Opinion 
that states that, if the criteria found in the rating schedule 
reasonably describe the claimant's disability level and 
symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule, the assigned schedular 
evaluation is, therefore, adequate, and no referral is required.   
Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Here, as shown by 
the evidence discussed above, the Board finds that the rating 
criteria for these disabilities reasonably describe the 
claimant's current disability level and symptomatology.  
Accordingly, the Board finds that the veteran's disability 
picture is contemplated by the rating schedule, that the assigned 
schedular evaluations are therefore adequate, and that 
consequently a remand to the RO for referral of any of these 
rating issues to the VA Central Office for consideration of an 
extraschedular evaluation is not required.  Id.  


ORDER

Entitlement to service connection for a chronic disability 
causing the loss of feeling in both lower extremities is denied.  

Entitlement to a rating higher than 10 percent for bilateral pes 
planus with bunions, postoperative right bunionectomy is denied.  

Entitlement to a rating higher than 10 percent for service-
connected lumbar strain disability is denied.

Entitlement to a rating higher than 10 percent for service-
connected cervical strain disability is denied.  



____________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


